Citation Nr: 9921625	
Decision Date: 07/12/99    Archive Date: 08/04/99

DOCKET NO.  94-16 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
residuals of gunshot wounds to the right thigh.

2.  Entitlement to an evaluation in excess of 30 percent for 
residuals of gunshot wounds to the left thigh.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
August 1945.

The veteran canceled his September 1996 hearing at the Board 
of Veterans' Appeals (Board) and did not attempt to 
reschedule.  

In an August 1997 rating decision, the Regional Office (RO) 
determined new and material evidence had not been presented 
to reopen a claim for service connection for rheumatoid 
arthritis as secondary to residuals of gunshot wounds to the 
right and left thigh.  The veteran was notified of the 
decision.  A notice of disagreement as to this rating 
decision has not been received by the RO.

In a September 1995 decision, the Board remanded the issues 
of entitlement to an evaluation in excess of 30 percent for 
residuals of gunshot wounds to the right and left thighs to 
the RO for Department of Veterans Affairs (VA) examinations 
and additional development of the record.  A review of the 
record reflects the VA examinations have been conducted and a 
supplemental statement of the case denying the veteran's 
claims was issued to the veteran and his representative.  
Thus, the case has now been returned to the Board for 
appellate consideration.



FINDINGS OF FACT

1.  Residuals of gunshot wounds to the right thigh are 
manifested by consistent complaints and symptoms of muscle 
weakness, pain, lowered threshold of fatigue, impairment of 
coordination, evidence of inability to work as a result of 
the gunshot wounds, depressed scars, and diminished muscle 
excitability upon electrodiagnostic testing.

2.  Residuals of gunshot wounds to the left thigh are 
manifested by consistent complaints and symptoms of muscle 
weakness, pain, lowered threshold of fatigue, impairment of 
coordination, evidence of inability to work as a result of 
the gunshot wounds, depressed scars, and diminished muscle 
excitability upon electrodiagnostic testing.

3.  The veteran's right thigh scar is manifested by 
tenderness and pain upon objective demonstration.

4.  The veteran's left thigh scar is manifested by tenderness 
and pain upon objective demonstration.

CONCLUSIONS OF LAW

1.  An evaluation of 40 percent for residuals of gunshot 
wounds to the right thigh is warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.7, 4.56, 4.73, Diagnostic 
Code 5314 (1998).

2.  An evaluation of 40 percent for residuals of gunshot 
wounds to the left thigh is warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.7, 4.56, 4.73, Diagnostic 
Code 5314 (1998).

3.  An evaluation of 10 percent is warranted for a right 
thigh scar. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (1998).

4.  An evaluation of 10 percent is warranted for a left thigh 
scar. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records reflect relevant diagnoses of partial 
paralysis of the right sciatic nerve in the middle third of 
the right thigh due to a perforating wound by a 30 caliber 
machine gun bullet accidentally discharged by a fellow 
soldier, and a perforating wound to the middle third of the 
left thigh incurred in the same manner.  Service medical 
records also reflect prolonged hospitalization and treatment 
for the gunshot wounds.

In an August 1945 rating decision, the RO granted service 
connection for a right thigh perforating gunshot wound with 
partial paralysis, right, sciatic nerve, evaluated as 40 
percent disabling, effective September 1945.  The RO also 
granted service connection for a left thigh perforating 
gunshot wound, muscle group XV, evaluated as 10 percent 
disabling, effective September 1945.

In a February 1948 rating decision, the RO decreased the 
veteran's disability evaluation for a right thigh perforating 
gunshot wound, muscle group XIV, moderately severe with 
hyperesthesia, medial aspect of the right thigh, leg and foot 
to 30 percent, effective January 1948.  The RO also increased 
the veteran's disability evaluation for a left thigh 
perforating gunshot wound, muscle group XIV, moderately 
severe with hyperesthesia to 30 percent, effective January 
1948.

In a May 1992 confirmed rating decision, the RO determined an 
increased evaluation for residuals of gunshot wounds to the 
right and left thigh was not warranted because outpatient 
treatment records did not show treatment for these service-
connected disabilities.  

An April 1993 VA outpatient treatment record reflects the 
veteran was taking gold injections and having no difficulties 
at that time.  A notation from the Chief of Rheumatology 
reflects the veteran was totally disabled from doing any work 
because of his rheumatoid arthritis.

In a November 1993 rating decision, the RO determined an 
increased evaluation was not warranted for residuals of 
gunshot wounds to the right and left thigh.  The veteran has 
perfected a timely appeal of that decision.

VA outpatient treatment records dated in December 1993 
reflect complaints of increased weakness and morning 
stiffness.  Increased pain and swelling were also noted.  It 
was noted that the veteran sustained gunshot wounds to both 
legs which had become weakened and he was placing undue 
stress on his joints to carry his body weight.  It was 
further noted the veteran's rheumatoid arthritis was 
exacerbated because of his problem.  

Upon VA examination of the muscles dated in June 1997, the 
examiner noted the veteran walked slightly wide-based with an 
antalgic gait.  The examiner noted well-healed scars on both 
thighs and no tenderness to palpation.  Full range of motion 
in the hips and knees was also noted.  The veteran was unable 
to walk on his heels or toes due to pain, and was unable to 
squat or rise from a squatting position without maximum help.  
The veteran reported he began using a cane 5 years earlier 
because of increasing falls.  The veteran reported he worked 
until the age of 59 1/2, and was granted Social Security 
Disability at age 62.  The veteran also reported that after 
discharge from service, he suffered intermittent pain in both 
thighs aggravated by walking, prolonged standing, and 
driving.  Muscle testing of the lower extremities showed the 
proximal muscles to be 4-/5 bilaterally and the distal 
muscles to be 5-/5.  The examiner also noted decreased light 
touch and pinprick over the anterolateral femoral cutaneous 
nerve distribution around the scars.  Diagnoses of bilateral 
gunshot wounds to both thighs with residual weakness of both 
muscles, and rheumatoid arthritis were noted.  The examiner 
opined that the veteran's subjective complaints and the 
physical disability shown on examination were the result of 
the regional injuries he sustained from the gunshot wounds.  
The examiner further opined that while the concurrent 
development of rheumatoid arthritis and the use of Prednisone 
may have contributed to some weakness in the muscles of the 
legs, the major factor was the gunshot wounds sustained 
during service.

Upon VA examination of the joints dated in January 1997, the 
veteran complained of intermittent sharp pain in the right 
thigh anteriorly, numbness in the right anterior leg, and 
pain in the left thigh.  The veteran described his pain as 
burning.  The examiner noted the veteran did not complain of 
weakness in the thighs.  It was noted no atrophy or 
fasciculation was found.  Sensory testing showed a 
"tingling" sensation on the right thigh on light touch.  
Decreased light touch below the knee on the right, and 
decreased pinprick from the middle third of the right leg was 
also noted.  Intact light touch and pinprick were noted on 
the left.  Full range of motion of both thighs was also 
noted.  Trace ankle jerks were noted on the right, absent on 
the left.  The examiner noted the veteran limped on his 
right.  An impression of paresthesias on the right thigh as 
well as decreased light touch and pinprick below the level of 
the injury on the right, attributed to injury to the terminal 
sensory nerve endings of the right lower extremity.  The 
examiner noted the veteran had full range of motion of both 
thighs and showed very slight weakness of the right hip 
flexor and the knee flexor on the right.  The left was noted 
as almost normal in strength except for the knee flexor which 
was very slightly weak.  

Upon VA examination of the joints dated in April 1998, the 
veteran reported taking an average of eight tablets of 
Tylenol #3 for his pain as well as medication for his 
rheumatoid arthritis.  The veteran also reported his walking 
had been reduced to one-half block using a cane, he was 
unable to use stairs, and unable to get up from a kneeling 
position.  The examiner noted the veteran's gait was 
characterized with limping.  The examiner noted gross 
deformity secondary to the scars from the gunshot wounds to 
the thighs.  Dysesthesia on light touch on the lateral 
femoral cutaneous distribution was noted.  The examiner noted 
that on manual muscle testing, muscle groups 14 and 15 
appeared to have been damaged on both sides by the missile 
fragment.  It was noted the veteran was unable to squat or 
walk on toes and heels because of pain.  Range of motion of 
the hips was noted as 115/125 degrees on the right, 110/125 
degrees on the left.  Adduction of the right hip was noted as 
30/45 and 30/45 on the left.  A diagnosis of bilateral 
gunshot wound to both thighs with residual weakness of both 
muscles, thigh groups 14 and 15 on both sides.  The examiner 
opined that the gunshot which passed through both thighs must 
have damaged the group muscles 14 and 15.  The examiner also 
opined that the terminal branches of nerves, lateral and 
femoral cutaneous distribution and the medial cutaneous 
distribution and the sensory twigs of the femoral and 
obturator may have been damaged.  The examiner further opined 
that because of this injury the veteran was unemployable for 
any civil occupation at the time of discharge.  Because of 
the veteran's gunshot wound injuries to the proximal region 
of the thighs, the veteran had developed mild hip 
contractures and he was thus put in a functional impairment 
measurement score of six over seven.

Upon VA examination of the peripheral nerves dated in April 
1998, the veteran complained of burning, pins and needles 
sensation in both feet, and pain which was 9 out of a 10 
scale intensity which increased with physical activity.  The 
examiner noted well-healed depressed scars on both thighs and 
pain on touch.  The examiner also noted no sensation of 
electrical feeling passing down the extremities.  Bilateral 
depressions over the scars were noted.  The examiner noted 
local tenderness to touch over the scars bilaterally, but no 
atrophies or fasciculation.  Hyperesthesia was noted over the 
right thigh anteriorly and over the left thigh.  Decreased 
pinprick and touch sensation on the right side in the 
distribution of L5-S1 dermatomes bilaterally, was noted.  The 
examiner noted the right foot was very sensitive to touch.  
Temperature sensation was noted as intact bilaterally over 
lower extremities.  Right knee flexors were noted as 4 out 5; 
left knee flexors were noted as 4+ out of 5.  Abductors and 
adductors of the thighs bilaterally were noted as 5 out of 5.  
Knee flexion and extension bilaterally was noted as 5 out of 
5.  Deep tendon reflexes in upper extremities were 2+ 
bilaterally symmetric.  Ankle jerks were noted as absent 
bilaterally.  Knee jerks were noted as 2+ bilaterally 
symmetric.  The examiner noted nerve conduction and 
electromyography studies were to be completed.  

An electrodiagnostic laboratory report dated June 1, 1998 
reflects impressions of evidence of polyneuropathy involving 
motor and sensory, myelin and axons; absent right sural 
sensory likely due to previous thigh trauma; and evidence of 
left median and ulnar sensory neuropathy affecting mostly 
axons.

A second electrodiagnostic laboratory report dated June 10, 
1998 reflects an impression of evidence of chronic motor 
radiculopathy involving multiple levels of the lumbar spine 
with anterior primary rami only.

In a June 1998 report, the VA examiner noted impressions of 
bilateral denervation to the thighs secondary to gunshot 
wounds with loss of muscle mass, nerve damage, and 
hyperesthesia from nerve damage; and polyneuropathy involving 
all four extremities with decreased functional status because 
of effects of polyneuropathy superimposed on fixed traumatic 
deficits.  The examiner noted that the veteran's disability 
might increase if there was increasing deficit from the 
polyneuropathy.

Pertinent Law and Regulations

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board finds that the facts relevant to the 
issues on appeal have been properly developed and that the 
statutory obligation of VA to assist the veteran in the 
development of his claim has been satisfied.  38 U.S.C.A. 
§ 5107(a).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. § Part 4 (1998).  The percentage ratings contained 
in the Rating Schedule represent, as far as can be 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1998).  Separate diagnostic codes identify the various 
disabilities.  In determining the disability evaluation, VA 
has a duty to acknowledge and consider all regulations which 
are potentially applicable based upon the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  These regulations include 38 C.F.R. 
§§ 4.1 and 4.2 (1998) which require the evaluation of the 
complete medical history of the claimant's condition.  These 
regulations operate to protect claimants against adverse 
decisions based on a single, incomplete, or inaccurate 
report, and to enable VA to make a more precise evaluation of 
the level of the disability and of any changes in the 
condition.  Schafrath, 1 Vet. App. at 593-94 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 
7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (1998).

The veteran's service-connected disabilities are evaluated 
pursuant to 38 C.F.R. § 4.73, Diagnostic Code 5314.  
Diagnostic Code 5314 pertains to Group XIV muscles involving 
extension of the knee; simultaneous flexion of the hip and 
flexion of the knee; tension of fascia lata and iliotibial 
(Maissiat's) band, acting with XVII in postural support of 
the body; acting with hamstrings in synchronizing the hip and 
knee; and involving the anterior thigh group:  satorius; 
rectus femoris; vastus externus; vastus intermedius; vastus 
internus; and tensor vaginae femoris.  Severe impairment of 
Group XIV muscles is evaluated as 40 percent disabling.  
Moderately severe impairment warrants a 30 percent 
evaluation.  A 10 percent evaluation is warranted for 
moderate impairment, and slight impairment warrants a 
noncompensable evaluation.  

Also applicable to evaluation of the veteran's disability is 
38 C.F.R. § 4.56 (1998), pertinent to the effects of missile 
and muscle injuries and setting out principle factors and 
symptoms such as weakness, undue fatigue-pain, 
incoordination, muscular fusing or scarring and joint 
involvement. 

The Board notes that the Schedule has been revised with 
respect to the ratings applicable to muscle injuries, 
effective July 3, 1997.  62 Fed. Reg. No. 106, 30235-30240 
(Jun. 3, 1997) (codified at 38 C.F.R. §§ 4.55-4.73, 
Diagnostic Codes 5301-5329; 38 C.F.R. §§ 4.47-4.54, 4.72 were 
removed and reserved).  The defined purpose of these changes 
was to incorporate updates in medical terminology, advances 
in medical science, and to clarify ambiguous criteria.  The 
comments clarify that the changes were not intended to be 
substantive.  See 62 Fed. Reg. No. 106, 30235-30237.

38 C.F.R. § 4.56 (1998) now provides as follows:  (a) An open 
comminuted fracture with muscle or tendon damage will be 
rated as a severe injury of the muscle group involved unless, 
for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal; (b) A 
through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged; (c) For VA rating purposes, the cardinal 
signs and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement; (d) 
Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows:

(1) Slight disability of muscles.   (i) Type of injury.  
Simple wound of muscle without debridement or infection.   
(ii) History and complaint.  Service department record of 
superficial wound with brief treatment and return to duty.  
Healing with good functional results.  No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
this section.   (iii) Objective findings.  Minimal scar.  No 
evidence of fascial defect, atrophy, or impaired tonus.  No 
impairment of function or metallic fragments retained in 
muscle tissue.

(2) Moderate disability of muscles.   (i) Type of injury.  
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.   (ii) History and 
complaint.  Service department record or other evidence of 
in-service treatment for the wound.  Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.   (iii) Objective findings.  Entrance 
and (if present) exit scars, small or linear, indicating 
short track of missile through muscle tissue.  Some loss of 
deep fascia or muscle substance or impairment of muscle tonus 
and loss of power or lowered threshold of fatigue when 
compared to the sound side.

(3) Moderately severe disability of muscles.   (i) Type of 
injury.  Through and through or deep penetrating wound by 
small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.   (ii) History and 
complaint.  Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound.  Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of inability to 
keep up with work requirements.   (iii) Objective findings.  
Entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.

(4) Severe disability of muscles.   (i) Type of injury.  
Through and through or deep penetrating wound due to high-
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring.   (ii) 
History and complaint.  Service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.   (iii) 
Objective findings.  Ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track.  
Palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area.  Muscles swell and harden 
abnormally in contraction.  Tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
If present, the following are also signs of severe muscle 
disability:  (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile.  (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.  (D) Visible 
or measurable atrophy.  (E) Adaptive contraction of an 
opposing group of muscles.  (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle.  (G) 
Induration or atrophy of an entire muscle following simple 
piercing by a projectile. See 38 C.F.R. § 4.56.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that when 
regulations concerning rating disabilities undergo a 
substantive change during the course of an appeal, the 
veteran is entitled to resolution of his claim under the 
criteria which are to his advantage.  Karnas v. Derwinski, 
1 Vet. App. 308, 312 (1991).  However, as stated, no 
substantive changes were made to 38 C.F.R. § 4.56.  Moreover, 
a review of the new regulations indicates that no substantive 
change was made to Diagnostic Code 5314, which still provides 
for a maximum 40 percent rating for a severe injury to Muscle 
Group XIV.  No other changes relevant to the present appeal 
are reflected by the new regulations.  
62 FR 30235-30240, June 3, 1997.  As the ratings applicable 
to this case have not undergone a substantive change, the 
lack of notice to the veteran of the change in the 
regulations or RO consideration of the claim under both the 
old and new criteria will not result in prejudice to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

When there is a question as to which of two evaluations 
should be applied to a disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).

Analysis

The veteran contends that an increased evaluation is 
warranted for residuals of gunshot wounds to his right and 
left thighs.  He maintains that the symptomatology associated 
with his service-connected disabilities have increased in 
severity, warranting a higher evaluation  

Following a review of the medical evidence of record, the 
Board concludes an evaluation in excess of 30 percent is 
warranted for residuals of gunshot wounds to the right thigh, 
and an evaluation in excess of 30 percent is warranted for 
residuals of gunshot wounds to the left thigh.  

Upon VA examination dated in June 1997, the examiner noted 
the veteran walked slightly wide-based with an antalgic gait, 
and muscle testing of the lower extremities revealed the 
proximal muscles to be 4-/5 bilaterally and the distal 
muscles to be 5-/5 bilaterally.  Decreased light touch and 
pinprick sensation over the anterolateral femoral cutaneous 
nerve distribution around the scars was also noted.  The 
veteran also reported he began using a cane 5 years earlier 
because of increasing falls.  Upon VA examination dated in 
April 1998, the veteran reported taking an average of eight 
Tylenol #3 tablets each day for pain.  The veteran also 
reported his walking had been reduced to one-half block using 
a cane, he was unable to use stairs, and unable to get up 
from a kneeling position.  The examiner characterized the 
veteran's gait as limping.  The examiner opined that the 
terminal branches of nerves, lateral and femoral cutaneous 
distribution and the medial cutaneous distribution and the 
sensory twigs of the femoral and obturator may have been 
damaged.  It was noted that because of this injury the 
veteran was unemployable for any civil occupation at the time 
of discharge.  The examiner further opined that because of 
the veteran's gunshot wound injuries to the proximal region 
of the thighs, the veteran had developed mild hip 
contractures and he was thus put in a functional impairment 
measurement score of six over seven.  Upon VA examination of 
the peripheral nerves dated in April 1998, the veteran 
complained of burning, pins and needles sensations in both 
feet, and intense pain which increased with physical 
activity.  Finally, an electrodiagnostic laboratory report 
dated June 1, 1998 reflects impressions of evidence of 
polyneuropathy involving motor and sensory, myelin and axons; 
absent right sural sensory likely due to previous thigh 
trauma; and evidence of left medial and ulnar sensory 
neuropathy affecting mostly axons.  

The Board concludes that the veteran's symptomatology more 
nearly approximates a severe disability of the muscles in the 
right and left thigh in that the both thighs suffered a 
through and through machine gun wound; service medical 
records reflect prolonged hospitalization, and the record 
reflects consistent complaints and symptoms of muscle 
weakness, pain, lowered threshold of fatigue, and impairment 
of coordination.  Additionally, the record reflects evidence 
of inability to work as a result of the gunshot wounds, 
depressed scars, and diminished muscle excitability upon 
electrodiagnostic testing.  Thus, an evaluation of 40 percent 
is warranted for residuals of gunshot wounds to the right 
thigh, and an evaluation of 40 percent is warranted for 
residuals of gunshot wounds to the left thigh.

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (1998).  It 
is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes; the critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).   The assignment of a 
separate rating based on tender or painful scars would not 
violate the rule against pyramiding.  

Pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7804 (1998), 
scars which are superficial, tender, and painful upon 
demonstration warrant a 10 percent disability evaluation.  
Upon VA examination dated in April 1998, the examiner noted 
local tenderness to touch over the veteran's well-healed 
depressed scars bilaterally.  Thus, the Board concludes that 
a 10 percent disability evaluation is warranted for the 
veteran's right thigh gunshot wound scar, and a 10 percent 
disability evaluation is warranted for the veteran's left 
thigh gunshot wound scar.  



ORDER

A 40 percent evaluation for residuals of gunshot wounds to 
the right thigh is granted, subject to the regulations 
governing payment of monetary awards.

A 40 percent evaluation for residuals of gunshot wounds to 
the left thigh is granted, subject to the regulations 
governing payment of monetary awards.  

A 10 percent evaluation for a scar on the right thigh is 
granted, subject to the regulations governing payment of 
monetary awards.

A 10 percent evaluation for a scar on the left thigh is 
granted, subject to the regulations governing payment of 
monetary awards.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

